Citation Nr: 0949118	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for recurrent right 
lower thoracic pain of undetermined etiology with right 
shoulder drop and mild atrophy of undetermined etiology, 
currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006  rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted an increased rating of 20 
percent for the Veteran's recurrent right lower thoracic 
pain, with right shoulder drop and mild atrophy.  

In April 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  He also testified 
before a Decision Review officer (DRO) at the RO in June 
2007.  Transcripts of the hearings are of record.

In January 2009 the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent right lower thoracic pain of 
undetermined etiology, with right shoulder drop and mild 
atrophy of undetermined etiology, manifests impairment of the 
radial nerve that most nearly approximates mild than 
moderate. 

2.  For the period prior to July 29, 2009, range of motion of 
the right arm was above the shoulder level.
3.  For the period beginning July 29, 2009, range of motion 
of the right arm was limited to the shoulder level and not to 
midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 20 percent, but 
not higher, for recurrent right lower thoracic pain of 
undetermined etiology with right shoulder drop and mild 
atrophy of undetermined etiology, based on neurological 
impairment of the right radial nerve, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.14, 4.124a, 
Diagnostic Codes 8514, 8516, 8519 (2009).

2.  For the period prior to July 29, 2009, the schedular 
criteria for a separate noncompensable rating, but not 
higher, for recurrent right lower thoracic pain of 
undetermined etiology with right shoulder drop and mild 
atrophy of undetermined etiology, based on orthopedic 
impairment of the right shoulder, are met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§  4.1, 4.7, 4.14, 4.31, 4.71a, Diagnostic 
Code 5201.

3.  For the period beginning July 29, 2009, the schedular 
criteria for a separate 20 rating, but not higher, for 
recurrent right lower thoracic pain of undetermined etiology 
with right shoulder drop and mild atrophy of undetermined 
etiology, based on orthopedic impairment of the right 
shoulder, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.7, 4.14, 4.31, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's recurrent right lower thoracic pain with right 
shoulder drop and mild atrophy is rated as 20 percent 
disabling under Diagnostic Code 8519 pertaining to impairment 
of the major long thoracic nerve.  Under this diagnostic 
code, a 20 percent rating is assigned for severe incomplete 
paralysis and a 30 percent rating is assigned for complete 
paralysis of the major long thoracic nerve with an inability 
to raise the arm above the shoulder level and winged scapula 
deformity.  A note indicates that these ratings are not to be 
combined with lost motion above the shoulder level.

Although the Veteran has demonstrated limitation of motion of 
the right shoulder and neurological impairment of the right 
upper extremity throughout the claims period, the evidence 
does not establish the presence of complete paralysis of the 
long thoracic nerve.  Neurologically, the Veteran has only 
manifested some decrease to pin prick and light touch upon VA 
examinations in October 2005 and July 2009, and only slightly 
decreased strength of the right upper extremity in October 
2005.  A nerve conduction study performed at the Salem VA 
Medical Center (VAMC) in July 2005 was normal with no 
evidence of primary myopathic problems.  

With respect to the orthopedic impairment from the 
disability, while the Veteran was not able to lift his arm 
above shoulder level at the July 2009 VA examination, it is 
clear that he has retained useful motion of the arm and there 
is no evidence of winged scapula deformity.  In fact, the 
only radiological evidence of the Veteran's disability was 
observed at the October 2005 VA examination when X-rays 
showed a slightly high-riding humeral head.  Therefore, 
despite the Veteran's limitation of motion in the arm, the 
total impairment from his disability does not most nearly 
approximate complete paralysis of the right long thoracic 
nerve.  A rating in excess of 20 percent is therefore not 
warranted under Diagnostic Code 8519.

While an increased rating is not warranted under Diagnostic 
Code 8519, the October 2005 VA examiner noted that the 
Veteran's disability involved the radial and ulnar nerves.  
Therefore, Diagnostic Codes 8514 and 8516, pertaining to 
impairment of the radial and ulnar nerves, are for 
consideration.  In addition, as these diagnostic codes do not 
consider the orthopedic impairment of the Veteran's 
disability, a separate rating for limitation of motion of the 
right shoulder is also applicable to the claim.  See 38 
C.F.R. § 4.14 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994) (the assignment of several ratings under 
various diagnostic codes is permitted if none of the 
symptomatology is duplicative or overlapping).  

Under Diagnostic Code 8514, incomplete paralysis of the 
radial nerve is evaluated as 20 percent disabling for the 
major limb if found to be mild, 30 percent for the major limb 
if found to be moderate, and 50 percent for the major limb if 
the condition is found to be severe.  Complete paralysis is 
evaluated as 70 percent for the major limb for drop of the 
hand and fingers, wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger, or where the patient cannot extend the hand 
at the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.  
38 C.F.R. § 4.124a.

The Veteran's disability manifests neurological impairment of 
the major radial nerve that most nearly approximates mild and 
is consistent with the currently assigned 20 percent 
evaluation.  There have been some findings of sensory loss 
and slight weakness, but the reflexes were full at the July 
2009 VA examination and, as noted above, a July 2005 nerve 
conduction study was normal.  Therefore, the Veteran's 
disability most nearly approximates 20 percent for 
neurological impairment under Diagnostic Code 8514.

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 8516 for impairment of the 
ulnar nerve.  Under this diagnostic code, mild incomplete 
paralysis of the major upper extremity only warrants a 10 
percent rating.  38 C.F.R. § 4.124a., Diagnostic Code 8516.  
Therefore, rating the Veteran's disability under Diagnostic 
Code 8514 for neurological impairment of the right radial 
nerve results in a higher disability evaluation.  38 C.F.R. § 
4.7.

Separate ratings for the Veteran's orthopedic impairment of 
the right shoulder are also warranted under Diagnostic Code 
5201 for limitation of motion of the arm.  Under this code, 
limitation of motion of the arm at the shoulder level is 
rated 20 percent disabling for the major shoulder.  
Limitation of motion midway between the side and shoulder 
level is rated as 30 percent for the major shoulder and 
limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

For the period prior to July 29, 2009, the Veteran's right 
shoulder manifested limitation of motion that was 
noncompensable under Diagnostic Code 5201.  Upon VA 
examination in October 2005, range of motion of the right 
shoulder measured to 120 degrees of flexion, 130 degrees of 
abduction, and 90 degrees of external and internal rotation, 
with pain at the endpoints.  There was no additional loss of 
motion or joint function with repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  Therefore, even 
with consideration of functional factors, the Veteran 
endorsed motion of the right shoulder well above the shoulder 
level.  As the Veteran does not meet the criteria for the 
minimum 20 percent rating under Diagnostic Code 5201, a 
noncompensable rating should be assigned for the period prior 
to July 29, 2009, for orthopedic impairment of the right 
shoulder.  38 C.F.R. § 4.31.

With respect to the period beginning July 29, 2009, range of 
motion of the right shoulder was much reduced.  At the July 
2009 VA examination, range of motion measurements indicated 
flexion to 80 degrees, abduction to 72 degrees, internal 
rotation to 92 degrees, and external rotation to 85 degrees, 
all with pain.  The July 2009 VA examiner also found that 
there was no decrease to motion or joint function due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Although the Veteran manifested limitation 
of motion slightly below the shoulder level, even with 
consideration of functional factors, the Board cannot find 
that motion was limited to midway between the side and 
shoulder level.  Thus, for the period beginning July 29, 
2009, orthopedic impairment of the Veteran's right shoulder 
most nearly approximated the criteria associated with a 20 
percent rating under Diagnostic Code 5201.  

Although increased ratings are potentially available under 
Diagnostic Codes 5200, 5202, and 5203, the Board finds they 
are not applicable to this claim as there is no evidence of 
ankylosis of the right shoulder, impairment of the humerus, 
or nonunion or malunion of the clavicle or scapula.  

The Board acknowledges that the Veteran's disability has been 
consistently rated by analogy to Diagnostic Code 8719, and 
that the evaluation was previously 10 percent disabling under 
Diagnostic Code 8719 from October 1, 1982, to September 2, 
2005, with a 20 percent rating thereafter.  A 10 percent 
rating was therefore continuously assigned for 20 or more 
years and cannot be reduced except upon a showing of fraud.  
See 38 C.F.R. § 3.951(b) (2009).  The Board has determined 
that the Veteran's recurrent right lower thoracic pain with 
shoulder drop is more properly rated under Diagnostic Codes 
8514 and 5201 for neurologic and orthopedic impairment, 
rather than by analogy to Diagnostic Code 8719.  
Section 3.951(b), however, only addresses the reduction of a 
disability's assigned rating, not the changing of the 
applicable diagnostic code.  In addition, a rating less than 
10 percent has not been assigned; in fact, the combined 
rating for the Veteran's disability has been increased 
throughout the appeals period.  Therefore, the Veteran's 
previous disability rating has been preserved and an improper 
reduction has not been made. 

Accordingly, the Veteran's right lower thoracic pain with 
right shoulder drop and mild atrophy is properly rated as 20 
percent disabling under Diagnostic Code 8514 for neurologic 
impairment of the radial nerve with a separate noncompensable 
rating for orthopedic impairment under Diagnostic Code 5201 
for the period prior to July 29, 2009, and a 20 percent 
rating thereafter.  

The Board has considered whether there is any schedular basis 
for granting a higher rating other than those discussed 
above, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's recurrent right lower 
thoracic pain with right shoulder drop and mild atrophy is 
manifested by symptoms such as loss of sensation and nerve 
impairment of the right upper extremity and painful limited 
motion of the right shoulder.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the disability and referral 
for consideration of extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an October 2005 
letter.  The Veteran also received notice regarding the 
disability rating elements of his claim in a February 2009 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran has not received specific information regarding 
the effective date element of his claim, and there was a 
timing deficiency in that the February 2009 letter providing 
notice of disability ratings was sent after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  As the Board has awarded a partial 
grant of the benefits on appeal, the RO will have the 
opportunity to provide the Veteran with notice concerning the 
effective date element of the claim prior to implementing the 
Board's decision.  Therefore, the Veteran is not prejudiced 
by the lack of notice on this element.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

Additionally, the errors in notice on the effective date and 
disability rating elements of the claim have not deprived the 
Veteran of a meaningful opportunity to participate in the 
adjudication of the claim as evidenced by his testimony in 
June 2007 and April 2008, and the numerous statements 
received by VA in support of his claim.  See McDonough Power 
Equip. v. Greenwood, 464 U.S. 548, 553 (1984).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  Additionally, the Veteran was provided proper VA 
examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Recurrent right lower thoracic pain of undetermined etiology 
with right shoulder drop and mild atrophy of undetermined 
etiology warrants a 20 percent rating using Diagnostic Code 
8514 rather than Diagnostic Code 8719 for neurological 
impairment of the right radial nerve throughout the claims 
period, and a separate rating for orthopedic impairment of 
the right shoulder using Diagnostic Code 5201 at the 
noncompensable level for the period prior to July 29, 2009, 
and at the 20 percent level for the period beginning July 29, 
2009; to this extent the claim is granted.


REMAND

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record contains lay evidence that the Veteran's service-
connected thoracic and shoulder disability has rendered him 
unemployable.  During his October 2005 and July 2009 VA 
examinations, the Veteran reported that he was unable to work 
due to his right shoulder and right upper extremity nerve 
conditions.  While the Court has determined that a claim for 
TDIU is part of the Veteran's claim for an increased rating 
currently on appeal, the RO has not explicitly adjudicated 
the entitlement to TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without 
prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to TDIU.  In addition, if the Veteran 
does not meet the schedular criteria for 
a grant of TDIU, determine whether the 
case should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


